                 Case 5:20-cv-08570-LHK Document 89 Filed 04/30/21 Page 1 of 6




      QUINN EMANUEL URQUHART & SULLIVAN, LLP         SONAL N. MEHTA (SBN 222086)
 1    Stephen A. Swedlow (admitted pro hac vice)      Sonal.Mehta@wilmerhale.com
 2      stephenswedlow@quinnemanuel.com              WILMER CUTLER PICKERING
      191 N. Wacker Drive, Suite 2700                 HALE AND DORR LLP
 3    Chicago, IL 60606                              950 Page Mill Road
      (312) 705-7400                                 Palo Alto, California 94303
 4    HAGENS BERMAN SOBOL SHAPIRO LLP                Telephone: (650) 858-6000
      Shana E. Scarlett (Bar No. 217895)             Facsimile: (650) 858-6100
 5
        shanas@hbsslaw.com
 6    715 Hearst Avenue, Suite 202                   DAVID Z. GRINGER (pro hac vice)
      Berkeley, CA 94710                              David.Gringer@wilmerhale.com
 7    (510) 725-3000                                 WILMER CUTLER PICKERING
                                                      HALE AND DORR LLP
 8    Interim Co-Lead Consumer Class Counsel         1875 Pennsylvania Ave NW
                                                     Washington, DC 20006
 9
      BATHAEE DUNNE LLP                              Telephone: (202) 663-6000
10    Yavar Bathaee (Bar No. 282388)                 Facsimile: (202) 663-6363
        yavar@bathaeedunne.com
11    445 Park Avenue, 9th Floor                     Attorneys for Defendant Facebook, Inc.
      New York, NY 10022
12    (332) 205-7668
      SCOTT+SCOTT ATTORNEYS AT LAW LLP
13
      Kristen M. Anderson (Bar No. 246108)
14      kanderson@scott-scott.com
      230 Park Avenue, 17th Floor
15    New York, NY 10169
      (212) 233-6444
16

17    Interim Co-Lead Advertiser Class Counsel

18                               UNITED STATES DISTRICT COURT
19                            NORTHERN DISTRICT OF CALIFORNIA
20                                        SAN JOSE DIVISION
21   MAXIMILIAN KLEIN, et al., on behalf of          Case No. 5:20-cv-08570-LHK
     themselves and all others similarly situated,
22
                                   Plaintiffs,       STIPULATION TO ENTER
23                                                   STIPULATED INTERIM
            v.                                       PROTECTIVE ORDER
24
     FACEBOOK, INC., a Delaware Corporation
25   headquartered in California,                    Judge: Hon. Lucy H. Koh

26                                 Defendant.
27

28

                    JOINT MOTION TO ENTER STIPULATED INTERIM PROTECTIVE ORDER
                                    CASE NO. No. 5:20-cv-08570-LHK
                Case 5:20-cv-08570-LHK Document 89 Filed 04/30/21 Page 2 of 6




 1          Defendant Facebook, Inc. (“Facebook” or “Defendant”) and Plaintiffs Maximilian
 2   Klein, et al. (“Plaintiffs”), by and through their respective counsel, hereby stipulate as
 3   follows:
 4          WHEREAS, the parties are currently negotiating a final protective order and have
 5   made substantial progress towards agreement on many provisions and narrowing their
 6   disputes on others.
 7          WHEREAS, the parties have agreed to exchange final positions by May 7 and
 8   jointly submit any disputes to the Court in writing by May 14.
 9          WHEREAS, per the Court’s April 2, 2021 Case Management Order (Dkt. 82),
10   Defendant is making a production to Plaintiffs on Monday, May 3.
11          WHEREAS, to govern that production, the parties stipulate to entry of this interim
12   protective order.
13          WHEREAS, this interim protective order is agreed to without prejudice to either
14   party asking for different, additional, or fewer provisions in the final protective order, and
15   the parties expressly acknowledge and stipulate that they will not rely on the provisions of
16   the interim protective order or their compromise on the interim order in support of their
17   respective arguments or proposals as to the terms that should govern the final protective
18   order in this matter.
19          WHEREAS, the parties hereby stipulate that this interim protective order shall
20   expire as soon as the final protective order is entered.
21          WHEREAS, the parties jointly and respectfully request that the Court enter the
22   parties’ Proposed Interim Stipulated Protective Order submitted herewith.
23

24

25

26

27

28
                                                   1
                    JOINT MOTION TO ENTER STIPULATED INTERIM PROTECTIVE ORDER
                                    CASE NO. No. 5:20-cv-08570-LHK
             Case 5:20-cv-08570-LHK Document 89 Filed 04/30/21 Page 3 of 6




     Dated: April 30, 2021
 1
     By /s/ Shana E. Scarlett                      By /s/ Stephen A. Swedlow
 2   HAGENS BERMAN SOBOL SHAPIRO LLP               QUINN EMANUEL URQUHART & SULLIVAN,
 3   Shana E. Scarlett (Bar No. 217895)            LLP
     shanas@hbsslaw.com                            Stephen A. Swedlow (admitted pro hac vice)
 4   715 Hearst Avenue, Suite 202                    stephenswedlow@quinnemanuel.com
     Berkeley, CA 94710                            Michelle Schmit
 5   (510) 725-3000                                  michelleschmit@quinnemanuel.com
                                                   191 N. Wacker Drive, Suite 2700
 6
     Steve W. Berman (admitted pro hac vice)       Chicago, IL 60606-1881
 7     steve@hbsslaw.com                           (312) 705-7400
     1301 Second Avenue, Suite 2000
 8   Seattle, WA 98101                             Manisha M. Sheth (admitted pro hac vice)
     (206) 623-7292                                  manishasheth@quinnemanuel.com
 9                                                 51 Madison Avenue, 22nd Floor
     LOCKRIDGE GRINDAL NAUEN P.L.L.P.              New York, New York 10010
10
     W. Joseph Bruckner (admitted pro hac vice)    (212) 849-7000
11     wjbruckner@locklaw.com
     Robert K. Shelquist (admitted pro hac vice)   Kevin Y. Teruya (Bar No. 235916)
12     rkshelquist@locklaw.com                       kevinteruya@quinnemanuel.com
     Brian D. Clark (admitted pro hac vice)        Adam B. Wolfson (Bar No. 262125)
13     bdclark@locklaw.com                           adamwolfson@quinnemanuel.com
     Rebecca A. Peterson (Bar No. 241858)          Brantley I. Pepperman (Bar No. 322057)
14
       rapeterson@locklaw.com                        brantleypepperman@quinnemanuel.com
15   Arielle S. Wagner (admitted pro hac vice)     865 South Figueroa Street, 10th Floor
       aswagner@locklaw.com                        Los Angeles, CA 90017-2543
16   Stephanie A. Chen (admitted pro hac vice)     (213) 443-3000
       sachen@locklaw.com
17   100 Washington Avenue South, Suite 2200       KELLER LENKNER LLC
18   Minneapolis, MN 55401                         Warren Postman (Bar No. 330869)
     (612) 339-6900                                  wdp@kellerlenkner.com
19                                                 Jason Ethridge (admitted pro hac vice)
                                                     jason.ethridge@kellerlenkner.com
20                                                 1300 I Street, N.W., Suite 400E
                                                   Washington, DC 20005
21                                                 (202) 918-1123
22
                                                   Ashley Keller (admitted pro hac vice)
23                                                   ack@kellerlenkner.com
                                                   Ben Whiting (admitted pro hac vice)
24                                                   ben.whiting@kellerlenkner.com
                                                   Jason A. Zweig (admitted pro hac vice)
25                                                   jaz@kellerlenkner.com
26                                                 150 N. Riverside Plaza, Suite 4270
                                                   Chicago, IL 60606
27                                                 (312) 741-5220

28                                                 Interim Counsel for the Consumer Class

                  JOINT MOTION TO ENTER STIPULATED INTERIM PROTECTIVE ORDER
                                  CASE NO. No. 5:20-cv-08570-LHK
             Case 5:20-cv-08570-LHK Document 89 Filed 04/30/21 Page 4 of 6




 1   By /s/ Kristen M. Anderson             By /s/ Brian Dunne
 2   SCOTT+SCOTT ATTORNEYS AT LAW LLP       BATHAEE DUNNE LLP
     Kristen M. Anderson (CA 246108)        Yavar Bathaee (CA 282388)
 3   The Helmsley Building                  Edward M. Grauman (pro hac vice)
     230 Park Avenue, 17th Floor            Andrew C. Wolinsky (pro hac vice)
 4   New York, NY 10169                     445 Park Avenue, 9th Floor
     Telephone: 212-233-6444                New York, NY 10022
 5
     Facsimile: 212-233-6334                Telephone: 332-205-7668
 6   kanderson@scott-scott.com              yavar@bathaeedunne.com
                                            egrauman@bathaeedunne.com
 7   Christopher M. Burke (CA 214799)       awolinsky@bathaeedunne.com
     David H. Goldberger (CA 225869)
 8   Yifan (Kate) Lv (CA 302704)            Brian J. Dunne (CA 275689)
     600 W. Broadway, Suite 3300            633 West Fifth Street, 26th Floor
 9
     San Diego, CA 92101                    Los Angeles, CA 90071
10   Telephone: 619-233-4565                Telephone: 213-462-2772
     Facsimile: 619-233-0508                bdunne@bathaeedunne.com
11   cburke@scott-scott.com
     dgoldberger@scott-scott.com            AHDOOT & WOLFSON, PC
12   klv@scott-scott.com                    Tina Wolfson (CA 174806)
                                            Robert Ahdoot (CA 172098)
13
     Patrick J. McGahan (pro hac vice)      Theodore W. Maya (CA 223242)
14   Michael P. Srodoski (pro hac vice)     Rachel Johnson (CA 331351)
     156 South Main Street, P.O. Box 192    2600 West Olive Avenue, Suite 500
15   Colchester, CT 06415                   Burbank, CA 91505
     Telephone: 860-537-5537                Telephone: 310-474-9111
16   Facsimile: 860-537-4432                Facsimile: 310-474-8585
17   pmcgahan@scott-scott.com               twolfson@ahdootwolfson.com
     msrodoski@scott-scott.com              rahdoot@ahdootwolfson.com
18                                          tmaya@ahdootwolfson.com
     LEVIN SEDRAN & BERMAN LLP              rjohnson@ahdootwolfson.com
19   Keith J. Verrier (pro hac vice)
     Austin B. Cohen (pro hac vice)         Interim Counsel for the Advertiser Class
20   510 Walnut Street, Suite 500
21   Philadelphia, PA 19106-3997
     Telephone: 215-592-1500
22   Facsimile: 215-592-4663
     kverrier@lfsblaw.com
23   acohen@lfsblaw.com
24

25

26

27

28

                 JOINT MOTION TO ENTER STIPULATED INTERIM PROTECTIVE ORDER
                                 CASE NO. No. 5:20-cv-08570-LHK
     Case 5:20-cv-08570-LHK Document 89 Filed 04/30/21 Page 5 of 6




                                   By: /s/ Sonal N. Mehta
 1

 2                                 SONAL N. MEHTA (SBN 222086)
                                    Sonal.Mehta@wilmerhale.com
 3                                 WILMER CUTLER PICKERING
                                    HALE AND DORR LLP
 4                                 950 Page Mill Road
                                   Palo Alto, California 94303
 5
                                   Telephone: (650) 858-6000
 6                                 Facsimile: (650) 858-6100

 7                                 DAVID Z. GRINGER (pro hac vice)
                                    David.Gringer@wilmerhale.com
 8                                 WILMER CUTLER PICKERING
                                    HALE AND DORR LLP
 9
                                   1875 Pennsylvania Ave NW
10                                 Washington, DC 20006
                                   Telephone: (202) 663-6000
11                                 Facsimile: (202) 663-6363
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

        JOINT MOTION TO ENTER STIPULATED INTERIM PROTECTIVE ORDER
                        CASE NO. No. 5:20-cv-08570-LHK
               Case 5:20-cv-08570-LHK Document 89 Filed 04/30/21 Page 6 of 6




 1                                    SIGNATURE ATTESTATION
 2          I am the ECF User whose identification and password are being used to file the
 3   foregoing. Pursuant to Civil Local Rule 5-1(i), I hereby attest that the other signatories
 4   have concurred in this filing.
 5    Dated: April 30, 2021                             By:    /s/ Sonal N. Mehta
                                                                Sonal N. Mehta
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                    JOINT MOTION TO ENTER STIPULATED INTERIM PROTECTIVE ORDER
                                    CASE NO. No. 5:20-cv-08570-LHK
